Title: To Benjamin Franklin from the Comte de Barbançon, 27 April 1782
From: Barbançon, Augustin-Jean-Louis-Antoine du Prat, comte de
To: Franklin, Benjamin


A Varennes par Noyon ce 27. avril 1782.
On ne sorait ètre, Monsieur, plus reconoisant que je le suis de la bonté que vous avez bien voulu avoir de me faire venir un tresor imanse des Grenes les plus rares, Je ne puis assé vous exprimer conbien je suis sensible a tout la grace que vous y aves mis, je regrete infiniment, Monsieur, que Mon séjour a la campagne me prive du double aventage d’aller vous en remercier de vif voix et de cultiver votre connoissance; je vous prie d’en être bien persuadé, ainsi que des sentiments d’attachement les plus sinceres avec les quels j’ay l’honneur d’être Monsieur, Votre très humble et très obéissant serviteur
Le Cte. DE Barbançon
 
Notation: Comte de Barbançon Varennes 27 Avril 1782
